Title: To George Washington from Major General William Heath, 27 August 1776
From: Heath, William
To: Washington, George



Dear General
Kingsbridge Augst 27th 1776 8 oClock A:M.

By Express this moment, I am Informed that Two Ships and One Brig are Just Come to Anchor above Frog Point near the New City—I have Instantly Detached Colo. Graham with his Regiment with orders to prevent their Landing to Pillage or Burn, I Imagine that more ships will follow them—But whether their Plan is only to Block up the Sound or to make a Diversion on this Side, Time must Discover, I have Given orders for Two Six pounders to be Brought from mount washington to this Post, we Suffer here Extreemly for Horses not a Single One at this Post to Send on Express, General Mifflin Acquaints me that He Cannot Spare Either Horse or waggon from that Post, I beg that two or three may be Ordered here.
An Ammunition Cart or Two Such as have been Provided for

Each Regiment at New York would be very Servicable Here, and I think the Same Reason holds good here as there that each Regiment should have One. I Have the Honor to be with great respect your Excellencys most Humble Servt

W. Heath

